Luke, J.
Linton Johnson was charged with the larceny of one gallon of gasoline. The jury convicted him. His writ of error is for the overruling of a motion for new trial based upon the general grounds only. The evidence shows that Johnson and another man went to the home of one Jack Smith, drew gasoline from his car, and struck a match to see if the car was full. The gasoline ignited, Smith’s automobile and barn were burned, and Johnson and his accomplice ran away. Johnson stated that he did not intend to steal the gasoline, but was taking dt because he could not awaken the owner, Jack Smith, and obtain his permission to get it.
The jury had the right to believe that the defendant was guilty of stealing the gasoline. The court approved the verdict, and for no reason pointed out in the record was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.